Citation Nr: 1745489	
Decision Date: 10/12/17    Archive Date: 10/19/17

DOCKET NO.  11-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure.


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1961 to February 1984.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision of the Baltimore, Maryland, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded the claim in April 2017 for outstanding treatment records.  As the records have been associated with the claims file, remand instructions are complete.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against finding that the Veteran has a peripheral neuropathy disability that is etiologically related to a disease, injury, or event which occurred in service, to include herbicide exposure.  


CONCLUSION OF LAW

A peripheral neuropathy disability was not incurred in active service and is not etiologically related to service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  See May 2009 VCAA letter complies with the requirements. 

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STR) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has not referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

In regard to a service connection claim, the duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See 38 C.F.R. § 3.159(c)(4).  In this case, the Board concludes that a VA examination is not necessary.  As will be discussed in greater detail below, the Board believes that there is no competent evidence suggesting an association between the Veteran's current peripheral neuropathy and his active service and herbicide exposure.  There is likewise no competent evidence of continuity of symptomatology from service or otherwise linking the Veteran's current peripheral neuropathy to his service.  Thus, VA is not required to provide the Veteran with a VA examination in conjunction with this claim.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria for Service Connection

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014).

Herbicide Exposure and Peripheral Neuropathy

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for certain medical conditions.  38 C.F.R. § 3.309 (e).  To establish presumptive service connection for a disease associated with exposure to certain herbicide agents, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service, the veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309 (e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii). 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

Here, "early-onset peripheral neuropathy" is included among the diseases associated with exposure to certain herbicide agents under 38 C.F.R. § 3.309 (e).  The regulations formerly contemplated "acute and subacute peripheral neuropathy;" however, effective September 6, 2013, VA adopted a proposed rule to amend its adjudication regulations regarding presumptive service connection for acute and subacute peripheral neuropathy associated with exposure to certain herbicide agents.  See 78 Fed. Reg. 54,763  (Sept. 6, 2013).  The amendment was based on findings from the September 29, 2010, National Academy of Sciences (NAS) report titled, Veterans and Agent Orange: Update 2010 ("Update 2010"), which concluded that early-onset peripheral neuropathy associated with herbicide exposure was not necessarily a transient condition.  See id.  The amendment replaced the terms "acute and subacute" in 38 C.F.R. 3.307 (a)(6)(ii) and 38 C.F.R. 3.309 (c) with the term "early-onset" and removed the Note to 38 C.F.R. 3.309 (c) requiring that the neuropathy be "transient."  See id.  This change effectively removed the requirement that acute and subacute peripheral neuropathy appear "within weeks or months" after exposure and that the condition resolve within two years of the date of onset in order for the presumption to apply.

This amendment also clarified that VA will not deny presumptive service connection for early-onset peripheral neuropathy solely because the condition persisted for more than two years after the date of the last herbicide exposure.  It did not, however, change the requirement that peripheral neuropathy must have become manifest to a degree of 10 percent or more within one year after the veteran's last in-service exposure to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307 (a)(6)(ii). 

Importantly, Update 2010 determined that evidence did not support an association between herbicide exposure and delayed-onset peripheral neuropathy, which NAS defined as having its onset more than one year after exposure.  See 78 Fed. Reg. 54,764  (Sept. 6, 2013).  Indeed, VA has published a list of specific conditions for which a presumption of service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted.  These include chronic peripheral nervous system disorders.  See Notice, 75 Fed. Reg. 32,540  (June 8, 2010).

Service Connection for Peripheral Neuropathy

As the Veteran served from March 1961 to February 1984 and his DD-214 confirms he served in Vietnam, exposure to herbicide is conceded.

In view of the evidence of record, the Board finds that the preponderance of the evidence is against the claim of service connection for peripheral neuropathy disability.  

STRs are silent for peripheral neuropathy, nerve disorder, or complaints or treatment for tingling or numbness.  A September 1984 general exam noted that nerves were within normal limits.

By January 2009 statement, the Veteran indicated that he was diagnosed with peripheral neuropathy in 2005.  He reported that he experienced tingling in his hands and feet for many years prior.  VA treatment records confirm the diagnosis of peripheral neuropathy and support that its onset was decades post-service.

At the time of a November 2008 VA examination, the Veteran reported he experienced tingling in his feet and fingers for the last year or so.  He reported he had the sensation for many years but two years prior, the Veteran noticed constant tingling in the fingers and toes.  The examiner found the symptoms consistent with sensory neuropathy.  EMG testing was interpreted as revealing as being an abnormal study with non-specific findings and laboratory studies did not reveal an etiology.  Carpal tunnel syndrome at the wrists could not be ruled out.

The Board has considered the lay contentions from the Veteran that he suffered tingling in his extremities prior to his diagnosis for peripheral neuropathy.  Lay persons, who while competent to describe the nature and onset of tingling and numbness, are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, such as diagnosing peripheral neuropathy.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).  Further, there is no indication that the Veteran complained of tingling in his extremities in service or within one year after.  The Veteran has not alleged such a fact pattern.  There are no complaints regarding numbness and tingling until decades after service.  

There is no competent medical evidence of record to establish that peripheral neuropathy became manifest to a degree of 10 percent or more within one year after the Veteran's last in-service exposure to qualify for the presumption of service connection.  See 38 C.F.R. §§ 3.307 (a)(6)(ii).

The Board has also considered service connection for peripheral neuropathy on a direct basis.  The Veteran was diagnosed with peripheral neuropathy decades after service and there is no indication that the neuropathy was caused by or had onset in service.  The Veteran has not contended a theory of entitlement to service connection for peripheral neuropathy other than as due to herbicide exposure.

Again, while the Veteran stated that he suffered tingling in his extremities prior to his diagnosis for peripheral neuropathy, lay persons, who while competent to describe the nature and onset of tingling and numbness, are not shown to have the medical expertise to provide a diagnosis or an etiology opinion, such as diagnosing peripheral neuropathy.  See Jandreau, supra.  The Veteran has not alleged that he had the pertinent symptomology during active duty.  There is no competent evidence of record linking the current peripheral neuropathy to the Veteran's active duty service in any way.  

In sum, the preponderance of the evidence is against the claim of service connection.  The evidence does not show that the Veteran's peripheral neuropathy diagnosis is the result of his military service, to include herbicide exposure.  There is no other basis, either shown by the evidence or otherwise alleged, upon which to warrant a grant of service connection.


ORDER

Entitlement to service connection for peripheral neuropathy is denied.




____________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


